Exhibit 10.8

Trademark License Agreement

between

Lone Star Steel Company, L.P.

And

Hengyang Valin MPM Steel Tube Co., Ltd.


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

PAGE NO.

 

 

 

 

1.

DEFINITIONS AND INTERPRETATION

 

1

 

 

 

 

2.

GRANT OF LICENSES

 

3

 

 

 

 

3.

OWNERSHIP OF MARKS

 

3

 

 

 

 

4.

ROYALTY

 

4

 

 

 

 

5.

QUALITY STANDARDS

 

4

 

 

 

 

6.

QUALITY MAINTENANCE

 

5

 

 

 

 

7.

FORM OF USE

 

5

 

 

 

 

8.

REPRESENTATIONS AND WARRANTIES

 

5

 

 

 

 

9.

SETTLEMENT OF INFRINGEMENT

 

6

 

 

 

 

10.

TERM

 

7

 

 

 

 

11.

TERMINATION FOR CAUSE

 

7

 

 

 

 

12.

EFFECT OF TERMINATION

 

8

 

 

 

 

13.

INDEMNIFICATION

 

8

 

 

 

 

14.

TAX

 

9

 

 

 

 

15.

GENERAL

 

9

 

 


--------------------------------------------------------------------------------


TRADEMARK LICENSE AGREEMENT

BETWEEN

LONE STAR STEEL COMPANY, L.P. and

HENGYANG VALIN MPM STEEL TUBE CO., LTD

This TRADEMARK LICENSE AGREEMENT (this “Agreement”) is entered into as of August
15, 2006 by and between Lone Star Steel Company, L.P., a limited partnership
organized under the laws of the state of Delaware, with offices at 5660 N.
Dallas Parkway, Suite 500, Dallas, TX 75248 (“Lone Star”) and Hengyang Valin MPM
Steel Tube Co., Ltd, a corporation organized under the laws of the People’s
Republic of China, with offices at Hengyang, Huan Province, People’s Republic of
China (“Valin MPM”).  Each of Lone Star and Valin MPM may be referred to
individually as a (“Party”) or together as (the “Parties”).

WHEREAS,

1.             Star China Ltd. (“Star China”, an Affiliate of Lone Star), Valin
MPM, Hunan Valin Tube & Wire Joint Stock Co. Ltd. (“Valin TW”) and Hengyang
Valin Steel Tube Co. Ltd. (“Valin ST”) entered into a Capital Increase Agreement
on August 15, 2006 (the “Capital Increase Agreement”), and Star China, Valin TW
and Valin ST entered into a Joint Venture Contract on August 15, 2006 (the “JV
Contract”) (the “Capital Increase Agreement” and the “JV Contract” are
collectively referred  to as the “JV Agreements” hereinafter).

2.             According to a Sales, Marketing and Supply Agreement entered into
between Buyer (as defined therein), a joint venture between Star China and Valin
TW, Lone Star Technologies, Inc., Valin TW and Valin MPM on the same date of
this Agreement (the “Sales and Marketing Agreement”), Buyer intends to purchase
certain products from Valin MPM and Valin MPM intends to supply such products.  
In connection with the supply of products under the Sales and Marketing
Agreement, Lone Star desires to license Valin MPM to use certain trademarks
listed on Schedule A (the “Marks”).

NOW THEREFORE, Valin MPM and Lone Star hereby agree to the following terms and
conditions.


1.             DEFINITIONS AND INTERPRETATION.


1.1.          DEFINITIONS.

Unless the context of this Agreement otherwise requires, the following terms
shall have the meanings set forth below:

“Affiliate” means any person which is directly or indirectly controlled by,
under common

1


--------------------------------------------------------------------------------




control with or controlling a Party, and its officers, directors, managers, and
employees.  The terms “controlled”, “control” or “controlling” shall mean the
ownership of more than fifty percent (50%) equity interests or the power to
appoint the majority of directors.

“Agreement” means this Trademark License Agreement.

“Business Day” means any day on which the banking institutions in Dallas, Texas
USA and those in People’s Republic of China are generally open for business to
the public, except for Saturday, Sunday and public holidays.

“China” means the People’s Republic of China, for the purposes of this Agreement
only, excluding Hong Kong Special Administrative Region, Macao Special
Administrative Region and Taiwan.

“Effective Date” means the date specified in the caption of this Agreement.

“Law” or “Laws” means the laws, regulations and enactments promulgated by
various levels of legislatures, judicial and administrative authorities that are
knowable to the public.

“Licensed Area” means Dali New Village #10, Zhengxiang District, Hengyang,
Hunan, China.

“Mark Products” mean Products sold under or marked with all or any portion of
the Marks.

“Products” means the goods to be sold, marketed, distributed, used or offered
for sale in North America under the Sales and Marketing Agreement whether or not
actually sold under such Sales and Marketing Agreement, including the Tubular
Products (as defined in the Sales and Marketing Agreement).

“Quality Standards” mean the quality standards and specifications of the Mark
Products set forth in Schedule B, or as otherwise provided in writing by Lone
Star from time to time.

“Trademark Bureau” means the Trademark Bureau under the State Administration for
Industry and Commerce.


1.2.          INTERPRETATION.

Unless the context of this Agreement otherwise requires, the following terms
shall have the meanings set forth below:


I.              THE WORD “INCLUDING” SHALL BE INTERPRETED AS “INCLUDING, WITHOUT
LIMITATION”;


II.             THE EXPRESSION OF “SECTION(S)”, “EXHIBIT(S)” AND “SCHEDULE(S)”
MEAN THE SECTIONS, EXHIBITS AND SCHEDULES HEREIN OR RELATED TO THIS AGREEMENT,
EACH OF WHICH IS AN INTEGRAL PART OF THIS AGREEMENT.

2


--------------------------------------------------------------------------------





III.            SINGULAR NUMBERS SHALL INCLUDE THE PLURAL AND VICE VERSA;


IV.            A REFERENCE TO ANY “DOCUMENT” OR “AGREEMENT” INCLUDES ANY
DOCUMENT OR AGREEMENT REVISED,   SUPPLEMENTED OR RESTATED OR REPLACED FROM TIME
TO TIME (AND ANY SECTION OF SUCH DOCUMENT OR AGREEMENT, IF APPLICABLE); AND


V.             A REFERENCE TO “A PARTY TO THIS AGREEMENT OR ANY OTHER DOCUMENT
OR ARRANGEMENT” INCLUDES THE EXECUTOR, SUBSTITUTOR, SUCCESSOR AND THE ASSIGNEE
OF SUCH PARTY AS AGREED.


2.             GRANT OF LICENSES.


2.1.          WITHIN THE PERIOD AGREED IN SECTION 10 OF THIS AGREEMENT, LONE
STAR HEREBY GRANTS, AND CAUSES ITS RELEVANT AFFLIATES TO GRANT, TO VALIN MPM A
NONEXCLUSIVE (SUBJECT TO THE TERMS AND CONDITIONS OF THE JV CONTRACTS),
NONTRANSFERABLE AND REVOCABLE (SOLELY PUSUANT TO SECTION 11) LICENSE:


I.              TO PLACE THE MARKS ON PRODUCTS MANUFACTURED BY VALIN MPM IN THE
LICENSED AREA;


II.             TO SELL MARK PRODUCTS IN AND TO THE TERRITORY (AS DEFINED IN THE
SALES AND MARKETING AGREEMENT); AND


III.            TO USE THE MARKS IN CONNECTION WITH SERVICES OFFERED OR RENDERED
IN CONNECTION THEREWITH AND IN ADVERTISING, PROMOTIONAL OR OTHER MATERIALS
RELATED THERETO.


2.2.          LONE STAR AGREES THAT VALIN MPM MAY CHOOSE THE MARKS TO BE
INCLUDED ON TUBULAR PRODUCTS OR ANY OTHER PRODUCTS THAT VALIN MPM MANUFACTURES
IN CHINA AND SELLS IN CHINA; PROVIDED THAT, VALIN MPM MAY NOT USE LONE STAR’S
NAME OR THE MARKS ON SUCH TUBULAR PRODUCTS OR OTHER PRODUCTS.


2.3.          HUNAN VALIN STEEL TUBE & WIRE CO., LTD. AND STAR CHINA AGREE TO
PERIODICALLY DISCUSS AND MUTUALLY AGREE IN WRITING AS TO THE NAME AND/OR
TRADEMARKS TO USE ON TUBULAR PRODUCTS AND OTHER PRODUCTS WHICH MAY BE
MANUFACTURED BY VALIN MPM FOR DISTRIBUTION AND SALE OUTSIDE OF NORTH AMERICAN
AND CHINA.


2.4.          VALIN MPM HAS NO RIGHT TO PERMIT OR LICENSE ANY THIRD PARTY TO USE
THE MARKS.  ALL RIGHTS TO THE MARKS NOT EXPRESSLY GRANTED HEREIN ARE RESERVED BY
LONE STAR.  THE LICENSES GRANTED HEREIN DO NOT INCLUDE THE RIGHT TO GRANT
SUBLICENSES.


3.             OWNERSHIP OF MARKS.


3.1.          VALIN MPM ACKNOWLEDGES THE OWNERSHIP OF THE MARKS BY LONE STAR OR
ITS AFFILIATE.  VALIN MPM AGREES THAT IT WILL DO NOTHING INCONSISTENT WITH SUCH
OWNERSHIP OF LONE STAR

3


--------------------------------------------------------------------------------





OR ITS AFFLIATES.  NEITHER VALIN MPM NOR ANY AFFILIATE OF VALIN MPM MAY FILE ANY
APPLICATION FOR REGISTRATION OF A TRADEMARK OR SERVICE MARK THAT IS CONFUSINGLY
SIMILAR TO THE MARKS IN ENGLISH OR IN CHINESE IN ANY JURISDICTION.  VALIN MPM
AGREES TO ASSIST LONE STAR, AT LONE STAR’S REQUEST, IN RECORDING THIS AGREEMENT
WITH APPROPRIATE GOVERNMENT AUTHORITIES.  VALIN MPM AGREES THAT IT WILL NOT
ATTACK THE TITLE OF LONE STAR TO THE MARKS.  VALIN MPM FURTHER AGREES TO PROVIDE
LONE STAR WITH REASONABLE ASSISTANCE, AT LONE STAR’S REQUEST AND EXPENSE, IN
CONNECTION WITH LONE STAR’S EFFORTS TO REGISTER AND MAINTAIN THE MARKS IN CHINA
AND ANY OTHER COUNTRY IN WHICH THE MARKS ARE REGISTERED OR LONE STAR HAS FILED
APPLICATIONS FOR REGISTRATION.  NOTHING IN THIS AGREEMENT SHALL GRANT VALIN MPM
THE EXCLUSIVE RIGHTS TO THE MARKS, OR CONSTITUTE A SALE OR TRANSFER OF THE MARKS
TO VALIN MPM.  NO OTHER RIGHTS TO USE THE MARKS ARE GRANTED TO VALIN MPM
HEREUNDER APART FROM THE RIGHTS TO USE THE MARKS THAT ARE EXPRESSLY GRANTED
ACCORDING TO THIS AGREEMENT.


3.2.          LONE STAR ACKNOWLEDGES THAT, AS BETWEEN THE PARTIES, VALIN MPM IS
THE OWNER OF ALL RIGHT, TITLE AND INTEREST IN AND TO THE MARKS AND NAMES “HVST”
AND “HVST SEAMLESS” (THE “VALIN MARKS”), AND NO LICENSE IS GRANTED TO LONE STAR
OR ANY OF ITS AFFILIATES TO USE ANY OF THE VALIN MARKS.  ALL GOODWILL AND
IMPROVED REPUTATION GENERATED BY THE USE OF THE VALIN MARKS (EITHER ALONE OR AS
PART OF A COMPOSITE MARK) SHALL INURE SOLELY TO THE BENEFIT OF VALIN MPM.  LONE
STAR SHALL NOT TAKE ANY ACTION THAT INFRINGES, DILUTES, TARNISHES, DEGRADES,
DISPARAGES OR REFLECTS ADVERSELY ON THE VALIN MARKS OR THE REPUTATION OR
GOODWILL OF VALIN MPM.  LONE STAR SHALL NOT MAKE ANY CLAIM OR TAKE ANY ACTION
ADVERSE TO VALIN MPM’S OWNERSHIP OF OR INTEREST IN THE VALIN MARKS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, LONE STAR SHALL NOT ATTEMPT TO
REGISTER ANY VALIN MARK OR ANY MARK CONFUSINGLY SIMILAR THERETO IN ANY
JURISDICTION.


4.             ROYALTY.

No royalty shall be payable by Valin MPM to Lone Star or its Affiliates for
Valin MPM’s use of the Marks.

For the avoidance of doubt, no license other than the licenses set forth in
Section 2 are granted hereunder or by course of dealing or estoppel.


5.             QUALITY STANDARDS.

Valin MPM agrees that the nature and quality of all services rendered by Valin
MPM in connection with the Marks; all goods sold by Valin MPM under the Marks;
and all related advertising, promotional and other related uses of the Marks by
Valin MPM shall conform to or exceed the corresponding Quality Standards.  Lone
Star will cooperate with Valin MPM in designating Quality Standards that are
feasible in Valin MPM’s manufacturing.

4


--------------------------------------------------------------------------------





6.             QUALITY MAINTENANCE.

Valin MPM agrees to cooperate with Lone Star, at Lone Star’s reasonable request,
in facilitating Lone Star’s appropriately monitoring the quality standards used
by Valin MPM, to permit reasonable inspection of Valin MPM’s operation with
reasonable advanced notice to Valin MPM, and to supply Lone Star with specimens
or pictures of specimens showing all uses of the Marks.  Valin MPM shall comply
with all applicable Laws and regulations and obtain all appropriate and
necessary government approvals pertaining to the sale, distribution and
advertising of Mark Products and services by Valin MPM pursuant to this
Agreement; provided that Lone Star shall reasonably cooperate with Valin MPM in
connection therewith.


7.             FORM OF USE.

Valin MPM agrees to use the Marks according to this Agreement and any other
written agreement entered into by Parties from time to time.  Valin MPM further
agrees, without Lone Star’s prior written consent, not to use on any Products
any  trademarks or service marks owned by Valin MPM in combination with any of
the Marks; provided however, that Valin MPM shall use the following combination
of marks on all Products to be sold in North America on which it uses the Marks
pursuant to this Agreement:  “Lone Star/HVST” or “Lone Star/HVST Seamless”, as
appropriate.


8.             REPRESENTATIONS AND WARRANTIES.


8.1.          REPRESENTATIONS AND WARRANTIES OF LONE STAR.

Lone Star represents and warrants that:


I.              IT OR ONE OF ITS AFFILIATES IS THE SOLE OWNER OF THE MARKS AND
HAS THE RIGHT TO LICENSE VALIN MPM TO USE THE MARKS ACCORDING TO THIS AGREEMENT;


II.             VALIN MPM’S USE OF THE MARKS IN ACCORDANCE WITH THIS AGREEMENT
SHALL NOT BE DEEMED TO BE AN INFRINGMENT ON LONE STAR’S RIGHTS; AND


III.            IT WILL NOT TAKE ANY ACTIONS INCONSISTENT WITH THE RIGHTS OF
VALIN MPM HEREUNDER EXCEPT TO PREVENT BREACH OF THIS AGREEMENT BY VALIN MPM;


8.2.          RELIANCE ON THE REPRESENTATIONS AND WARRANTIES.

Lone Star acknowledges that in signing this Agreement, Valin MPM is relying on
the representations and warranties set forth in Section 8.1.

Valin MPM acknowledges that in signing this Agreement, Lone Star is relying on
the representations warrants and covenants set forth in Section 8.3.


8.3.          REQUIREMENTS ON VALIN MPM.


I.              VALIN MPM SHALL NOT, OR ASSIST A THIRD PARTY TO:

5


--------------------------------------------------------------------------------




(A)           CHALLENGE, DENY OR RAISE DISPUTES ON THE FOLLOWING:

(I)            THE RIGHTS TO THE MARKS OF LONE STAR; OR

(II)           THE EFFECTIVENESS OR ENFORCABILITY OF THE MARKS;

(B)           TAKE ANY ACTION INCONSISTENT WITH THE RIGHTS TO THE MARKS OF LONE
STAR;

(C)           USE OR APPLY TO REGISTER A MARK, PRODUCT’S NAME, SIGN, DESIGN
SYMBOL OR ORDER OF TERMS CONFUSINGLY SIMILAR TO ANY OF THE MARKS IN ANY
JURISDICTION.


9.             SETTLEMENT OF INFRINGEMENT.


9.1.          TRADEMARK INFRINGEMENT.

If, to a reasonable extent, either Party is aware of any of the following:


I.              ANY THIRD PARTY USE OF ANY MARK, PRODUCT’S NAME, SIGN, DESIGN,
SYMBOL OR ORDER OF TERMS WHICH IS LIKELY TO INFRINGE OR COUNTERFEIT THE
OWNERSHIP OF THE MARKS OF LONE STAR; OR


II.             ANY THIRD PARTY INTENDS TO REGISTER, OR INFRINGE SUCH MARKS,

such Party shall promptly notify the other Party and provide a detailed
statement concerning such third-party action.


9.2.          CLAIMS RELATING TO MARKS.

If, to a reasonable extent, either Party is aware of any third party’s assertion
that:


I.              THE REGISTRATION OF MARKS BE INVALID;


II.             USE OF THE MARKS INFRINGES ITS RIGHTS; OR


III.            THE MARKS ARE UNDER ATTACK OR THREATENED ATTACK.

such Party shall promptly notify the other Party and provide detailed
information concerning such third-party assertion.


9.3.          ACTION.


I.              LONE STAR, AT ITS SOLE COST AND EXPENSE, SHALL HAVE THE FIRST
RIGHT, BUT NOT THE OBLIGATION, TO TAKE ANY ACTIONS IT DEEMS APPROPRIATE IN
RESPONSE TO THE INFRINGEMENTS OR CLAIMS SET FORTH IN SECTION 9.1 OR SECTION 9.2,
INCLUDING INSTITUTING LITIGATIONS OR RESPONDING TO PROSECUTIONS.  IN THE EVENT
LONE STAR FAILS TO TAKE ANY SUCH ACTION, VALIN MPM, AT ITS SOLE COST AND
EXPENSE, MAY TAKE SUCH ACTION IN ITS SOLE DISCRETION.

6


--------------------------------------------------------------------------------





II.             EACH PARTY SHALL FULLY COOPERATE WITH THE PARTY TAKING SUCH
ACTION (THE “ENFORCING PARTY”), AT THE ENFORCING PARTY’S REQUEST AND EXPENSE,
DURING THE LITIGATION, INVESTIGATION OR RESOLUTION OF CLAIMS OR PROCEEDINGS IN
RELATION TO THE MARKS AFTER BEING NOTIFIED IN WRITING BY THE ENFORCING PARTY,
INCLUDING:

(A)           PROVIDING INFORMATION OR DOCUMENTS IN RELATION TO THE USE OR
REGISTRATION OF THE MARKS BY THE THIRD PARTY; OR

(B)           PARTICIPATING IN THE LITIGATION AS A PARTY TO THE LITIGATION.


III.            AFTER THE NON-ENFORCING PARTY IS REIMBURSED FOR THE REASONABLE
COSTS INCURRED IN CONNECTION WITH THE COOPERATION CONTEMPLATED IN SECTION 9.3
II, THE ENFORCING PARTY SHALL BE ENTITLED TO OBTAIN ALL INDEMNIFICATIONS,
DAMAGES AND OTHER COMPENSATION RECOUPED FROM ANY THIRD PARTY IN CONNECTION WITH
THE INFRINGEMENTS OR CLAIMS SET FORTH IN SECTION 9.1 AND SECTION 9.2
(“DAMAGES”).


IV.            THE ENFORCING PARTY SHALL KEEP THE NON-ENFORCING PARTY INFORMED
OF THE STATUS OF, AND ITS ACTIVITIES REGARDING, ANY ACTIONS TAKEN BY THE
ENFORCING PARTY PURSUANT TO THIS SECTION 9.3, AND ANY SETTLEMENT OR OTHER
RESOLUTION THEREOF.  THE ENFORCING PARTY SHALL NOT ENTER INTO ANY SUCH
SETTLEMENT OR OTHER RESOLUTION THAT AFFECTS OR CONCERNS THE RIGHTS OF THE
NON-ENFORCING PARTY IN AND TO THE MARKS AND/OR UNDER THIS AGREEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE NON-ENFORCING PARTY, WHICH MAY NOT BE UNREASONABLY
WITHHELD OR DELAYED.


V.             IF THE ENFORCING PARTY CEASES TO PURSUE OR WITHDRAWS FROM ANY
ACTION IT TAKES PURSUANT TO THIS SECTION 9.3, (A) IT SHALL NOTIFY THE OTHER
PARTY IN ADVANCE OF SUCH WITHDRAWAL AND THE OTHER PARTY MAY SUBSTITUTE ITSELF
FOR THE WITHDRAWING ENFORCING PARTY UNDER THE TERMS OF THIS SECTION 9.3, AND (B)
ANY AND ALL DAMAGES SHALL BE APPORTIONED BETWEEN THE PARTIES IN AN AMOUNT
PROPORTIONAL TO THE AMOUNT PAID BY EACH SUCH PARTY WITH RESPECT TO ITS COSTS AND
EXPENSES IN BRINGING SUCH ACTION.


10.           TERM.

This Agreement shall become effective on the Funding Date as defined under the
Capital Increase Agreement (the “Effective Date”) and shall maintain its
effectiveness during the Joint Venture Term as defined under the JV Contract,
unless sooner terminated in accordance with Section 11 (the “Term”).  Sections
3, 9, and 12-15 shall survive any expiration or termination of this Agreement.


11.           TERMINATION FOR CAUSE.

Either Party may only terminate or revoke this Agreement and the licenses
granted herein prior to the end of the Term if: (i) the other Party breaches any
material term or condition of this Agreement and fails to cure such breach
within ninety (90) days after receipt of written notice of the same; or (ii) the
other Party becomes bankrupt, or is the subject of proceedings for liquidation
or dissolution, or ceases to carry on business or becomes

7


--------------------------------------------------------------------------------




unable to pay its debts as they come due or upon the winding-up sale,
consolidation, merger or any sequestration by governmental authority of such
other Party.  In addition, this Agreement shall terminate upon termination of
the JV Contract.


12.           EFFECT OF TERMINATION.

Upon termination of this Agreement Valin MPM agrees to immediately discontinue
all use of the Marks and any term confusingly similar thereto, and to delete the
above-said Marks and term from its corporate or business name, to cooperate with
Lone Star or its appointed agent to apply to the appropriate authorities to
cancel recording of the Agreement from all government records, to destroy all
printed materials bearing any of the Marks, and that all rights in the Marks and
the good will connected therewith, whether existing on the date hereof or
created thereafter by any means, shall remain the property of Lone Star;
provided, that Valin MPM shall have the limited right to market, distribute, use
and sell any Mark Products, and use any printed materials bearing any of the
Marks, in existence prior to the date of termination until the earlier of (a)
the time such supplies of such Mark Products or materials have been exhausted or
(b) three (3) months following the termination of this Agreement.

Notwithstanding anything to the contrary in this Agreement, during and following
the Term Valin MPM shall have the right to (i) keep records and other historical
or archived documents containing or referencing the Marks, (ii) refer to the
fact that Valin MPM conducts or previously conducted business under the Marks;
provided that, such reference is not used in marketing materials or
commercially, and (iii) use the Marks to the extent required by or permitted as
a fair use under applicable Law.


13.           INDEMNIFICATION AND LIMITATION OF DAMAGES.


13.1.        VALIN MPM SHALL DEFEND, INDEMNIFY AND HOLD AND MAINTAIN LONE STAR,
ITS AFFILIATES (OTHER THAN VALIN MPM), AND THEIR OFFICERS, EMPLOYEES, DIRECTORS
AND AGENT HARMLESS, (INCLUDING PAYING REASONABLE ATTORNEYS’ FEES, COSTS,
EXPENSES AND DISBURSEMENTS) FROM AND AGAINST: ANY THIRD PARTY CLAIM BASED ON
BREACH OF WARRANTY, STRICT LIABILITY, OR PRODUCTS LIABILITY ASSOCIATED WITH ANY
PRODUCTS MANUFACTURED BY VALIN MPM UNDER THIS AGREEMENT.


13.2.        VALIN MPM SHALL DEFEND, INDEMNIFY AND HOLD AND MAINTAIN LONE STAR,
ITS AFFILIATES (OTHER THAN VALIN MPM) AND THEIR OFFICERS, EMPLOYEES, DIRECTORS,
AND AGENTS HARMLESS (INCLUDING PAYING REASONABLE ATTORNEYS’ FEES, COSTS,
EXPENSES AND DISBURSEMENTS) FROM AND AGAINST ANY DAMAGE, COST, LOSS OR
LIABILITY, TO THE EXTENT ARISING FROM VALIN MPM’S USE OF THE MARKS IN ACCORDANCE
WITH THE QUALITY STANDARDS AND OTHERWISE AS PERMITTED HEREUNDER INFRINGES,
DILUTES, VIOLATES, OR OTHERWISE CONFLICTS WITH ANY INTELLECTUAL PROPERTY OR
OTHER RIGHTS OF ANY THIRD PARTY.


13.3.        LONE STAR SHALL DEFEND, INDEMNIFY AND HOLD AND MAINTAIN VALIN MPM,
ITS AFFILIATES AND THEIR OFFICERS, EMPLOYEES, DIRECTORS, AND AGENTS HARMLESS
(INCLUDING PAYING REAONSABLE

8


--------------------------------------------------------------------------------





ATTORNEY’S FEES, COSTS, EXPENSES AND DISBURSEMENTS) FROM AND AGAINST ANY DAMAGE,
COST, LOSS OR LIABILITY, TO THE EXTENT ARISING OUT OF ANY CLAIM THAT VALIN MPM’S
USE OF THE MARKS IN ACCORDANCE WITH THE QUALITY STANDARDS AND OTHERWISE AS
PERMITTED HEREUNDER INFRINGES, DILUTES, VIOLATES, OR OTHERWISE CONFLICTS WITH
ANY INTELLECTUAL PROPERTY OR OTHER RIGHTS OF ANY THIRD PARTY.


13.4.        IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY SPECIAL,
INCIDENTAL, INDIRECT, EXEMPLARY OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR
RELATING TO THIS AGREEMENT, WHETHER BASED ON BREACH OF CONTRACT OR FUNDAMENTAL
BREACH, AND WHETHER OR NOT THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGE.


14.           TAX.

Valin MPM shall be responsible for all applicable sales, service, value-added,
lease, withholding, stamp, use, personal property, excise, consumption, and
other taxes and duties associated with this Agreement and/or all products
manufactured and sold or leased by Valin MPM under the license granted in this
Agreement and all services provided by Valin MPM under the license granted in
this Agreement, unless applicable Laws provide otherwise compulsorily.  To the
extent permitted by applicable law, Valin MPM shall be responsible for any taxes
assessed by any tax authority against either Party on the provision of the
services as a whole, or on any particular service received by Valin MPM from
Lone Star except Lone Star shall remain responsible for any taxes on Lone Star’s
net income.


15.           GENERAL.


15.1.        FILING.

Within three (3) months of the Effective Date of this Agreement, the Parties
shall submit this Agreement to the Trademark Bureau for filing.


15.2.        INJUNCTIVE RELIEF.

Each Party acknowledges that any breach of the respective Party’s obligations
under this Agreement concerning use of the Marks or ownership of the Marks may
cause the other Party irreparable harm not compensable with money damages, and
that in the event of such breach, the non-breaching Party shall be entitled to
seek injunctive relief from any court of competent jurisdiction.


15.3.        ASSIGNMENT.

Neither Party shall assign or transfer its rights, duties or obligations under
this Agreement, whether by contract, operation of Law, merger, reorganization,
liquidation,

9


--------------------------------------------------------------------------------




dissolution or sale of assets, without the prior written consent of the other
Party.  Any purported assignment or transfer of this Agreement without the prior
written consent of the other Party shall be null and void.


15.4.        NOTICES.

Unless otherwise provided in the Agreement, notices or other communications
required to be given by any Party pursuant to this Agreement may be delivered
personally, sent by registered airmail (postage prepaid) by a recognized courier
service, sent by facsimile transmission, or sent by e-mail transmission to the
address of the other Party set forth below or such other address notified in
lieu thereof.  The dates on which notices shall be deemed to have been
effectively given shall be determined as follows:

(A)           NOTICES GIVEN BY PERSONAL DELIVERY SHALL BE DEEMED EFFECTIVELY
GIVEN ON THE DATE OF PERSONAL DELIVERY.

(B)           NOTICES GIVEN BY REGISTERED AIRMAIL (POSTAGE PREPAID) SHALL BE
DEEMED EFFECTIVELY GIVEN ON THE SEVENTH (7TH) DAY AFTER THE DATE ON WHICH THEY
WERE MAILED (AS INDICATED BY THE POSTMARK).

(C)           NOTICES GIVEN BY AIR COURIER SHALL BE DEEMED EFFECTIVELY GIVEN ON
THE DATE OF DELIVERY (AS INDICATED BY THE AIRWAY BILL).

(D)           NOTICES GIVEN BY FACSIMILE OR E-MAIL TRANSMISSION SHALL BE DEEMED
EFFECTIVELY GIVEN ON THE FIRST (1ST) BUSINESS DAY FOLLOWING THE DATE OF
TRANSMISSION.

(E)           FOR THE PURPOSE OF NOTICES, THE ADDRESSES OF THE PARTIES ARE AS
FOLLOWS:

Hengyang Valin MPM Steel Tube Co., Ltd:

No. 10 Dali New Village, Zhengxiang District,

Hengyang, Hunan Province

People’s Republic of China

Attention:  Head of Office

Facsimile No: (86) 734-8870188

Lone Star Steel Company, L.P.
15660 North Dallas Parkway
Suite 500
Dallas, TX 75248

Attention: General Counsel

Telephone No.: 1-972-770-6419

Facsimile No.: 1-972-770-6471


15.5.        THIRD PARTY BENEFICIARIES.

Except as expressly provided herein, this Agreement is entered into solely
between, and may be enforced only by Valin MPM and Lone Star.  This Agreement
shall not be

10


--------------------------------------------------------------------------------


deemed to create any rights or causes of action in or on behalf of any third
parties, including without limitation, employees, suppliers and customers of a
Party, or to create any obligations of a Party to any such third parties.


15.6.                        SEVERABILITY.

If any provision of this Agreement is held invalid or otherwise unenforceable,
the enforceability of the remaining provisions shall not be impaired thereby and
the illegal provision will be replaced with a legal provision that encapsulates
to the extent permitted by applicable Law the original intent of the Parties.


15.7.                        HEADINGS.

The headings contained in this Agreement are for reference only and shall not be
deemed to be a part of this Agreement or to affect the meaning or interpretation
hereof.


15.8.                        COMPLIANCE WITH LAWS.

The Parties warrant that they will comply with the Foreign Corrupt Practices Act
and U.S. export control laws and regulations.  The Parties acknowledge that some
Products with the Marks may be subject to export controls under the laws and
regulations of the United States, the European Union, the United Nations and
other jurisdictions.  No Party shall export or re-export any such items or any
direct product thereof or undertake any transaction or service in violation of
any such laws or regulations.  Without limiting the generality of the foregoing,
the Parties expressly acknowledge that some Products with the Marks may be
subject to U.S. export control laws and regulations, including but not limited
to the U.S. Export Administration Regulations, 15 C.F.R. Parts 730 through 774
(administered by the Department of Commerce, Bureau of Industry and Security)
and the economic sanctions promulgated from time to time by means of statute,
executive order, or regulation (administered by the United States Department of
the Treasury, Office of Foreign Assets Control), including but not limited to
those economic sanctions programs enumerated at 31 C.F.R. Parts 500 through 598.


15.9.                        CONTRACTUAL RELATIONSHIP.

The relationship of the Parties under this Agreement shall not constitute a
partnership or joint venture for any purpose.  Neither Party is an agent of the
other Party and neither Party has right, power or authority, expressly or
impliedly, to represent or bind the other Party.


15.10.                  APPLICABLE LAW.

The Laws or regulations of Texas (United States of America) which are officially
published and publicly available shall apply to and govern the formation,
validity, interpretation and implementation of this Agreement and all other
contracts, agreements, documents for implementing this Agreement.

11


--------------------------------------------------------------------------------



15.11.                  AMENDMENT.

Amendments to this Agreement and the other contracts contemplated herein may be
made only by a written agreement in English and Chinese signed by duly
authorized representatives of each of the Parties and, unless prior approval
from the Examination and Approval Authorities is statutorily required, will
become effective as soon as the amendments are filed with the Examination and
Approval Authorities for record.  “Examination and Approved Authorities” shall
have the meaning given in the JV Contracts.


15.12.                  LANGUAGE.

This Agreement is written and executed in English and Chinese in ten (10)
original counterparts in each language and each language version has the same
effect.  Each Party shall hold a copy and the remaining copies will be submitted
to the Examination and Approval Authorities as well as the government
registration bodies for approval or registration.


15.13.                  PUBLICITY.

Except as expressly provided herein, neither Party shall use the other Party’s
name or mark or refer to the other Party directly or indirectly in any media
release, public announcement, or public disclosure relating to this Agreement,
including in any promotional or marketing materials, customer lists or business
presentations without the prior written consent of the other Party prior to each
such use or release.  Neither Party shall make any public statements about this
Agreement or its relationship with the other Party without the other Party’s
prior approval, except as required by Law.


15.14.                  DISPUTE RESOLUTION.


I.                                          ARBITRATION

(A)                                  THE PARTIES SHALL MAKE EVERY EFFORT TO
SETTLE AMICABLY ANY AND ALL DISPUTES, CONTROVERSIES AND CONFLICTS ARISING OF OR
RELATING TO OR IN CONNECTION WITH THIS AGREEMENT AND THE PERFORMANCE OR
NON-PERFORMANCE OF THE OBLIGATIONS SET FORTH HEREIN INCLUDING ANY QUESTIONS
REGARDING ITS EXISTENCE, VALIDITY OR TERMINATION (A “DISPUTE”).  DISPUTES OR
CLAIMS, IF ANY, WHICH CANNOT BE SETTLED AMICABLY BETWEEN THE PARTIES, WITHIN
THIRTY (30) DAYS AFTER WRITTEN NOTICE OF SUCH DISPUTE HAS BEEN GIVEN BY ONE
PARTY TO THE OTHER PARTY, SHALL BE REFERRED TO AND FINALLY RESOLVED BY
ARBITRATION IN HONG KONG UNDER THE RULES OF ARBITRATION OF THE INTERNATIONAL
CHAMBER OF COMMERCE (“ICC RULES”) FOR THE TIME BEING IN FORCE.  THE ICC RULES
SHALL BE DEEMED TO BE INCORPORATED BY REFERENCE INTO THIS SECTION WITHIN THIS
AGREEMENT.

(B)                                 THE TRIBUNAL SHALL CONSIST OF ONE (1)
ARBITRATOR WHO SHALL BE APPOINTED BY THE CHAIRMAN OF THE INTERNATIONAL CHAMBER
OF COMMERCE.  SUCH ARBITRATOR

12


--------------------------------------------------------------------------------


SHALL NOT BE A CITIZEN OF THE UNITED STATES OF AMERICA OR THE PRC.  THE COSTS OF
THE ARBITRATION, INCLUDING ADMINISTRATIVE AND ARBITRATOR’S FEES, SHALL BE SHARED
EQUALLY BY THE PARTIES.  EACH PARTY SHALL BEAR THE COSTS OF ITS OWN ATTORNEY’S
FEES AND EXPERT WITNESS FEES.

(C)                                  THE ARBITRATION PROCEEDINGS SHALL BE IN
BOTH ENGLISH AND CHINESE AND ALL PLEADINGS AND WRITTEN EVIDENCE SHALL BE IN
ENGLISH AND CHINESE.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL, BINDING AND
ENFORCEABLE UPON THE PARTIES AND JUDGMENT UPON ANY AWARD RENDERED BY THE
ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  IN THE
EVENT THAT THE FAILURE OF A PARTY TO THIS AGREEMENT TO COMPLY WITH THE DECISION
OF THE ARBITRATOR REQUIRES THE OTHER PARTY TO APPLY TO ANY COURT FOR ENFORCEMENT
OF SUCH AWARD, THE NON-COMPLYING PARTY SHALL BE LIABLE TO THE OTHER FOR ALL COST
OF SUCH LITIGATION INCLUDING ATTORNEYS’ FEES.  THE PARTIES MAY APPLY TO ANY
COURT OF COMPETENT JURISDICTION IN ACCORDANCE WITH THIS SECTION 15.14, FOR
TEMPORARY OR PERMANENT INJUNCTIVE RELIEF, WITHOUT BREACH OF THIS SECTION 15.14
OR ABRIDGEMENT OF THE POWERS OF THE ARBITRATOR.  NEITHER PARTY SHALL BE ENTITLED
TO COMMENCE OR MAINTAIN ANY ACTION IN ANY COURT UPON ANY MATTER IN DISPUTE UNTIL
SUCH MATTER SHALL HAVE BEEN SUBMITTED TO, AND FINALLY DETERMINED UNDER, THE
DISPUTE RESOLUTION AND ARBITRATION PROCEDURES IN THIS SECTION 15.14, AND THEN
ONLY FOR THE ENFORCEMENT OF ANY ARBITRAL AWARD.  PROCESS MAY BE SERVED ON ANY
PARTY IN THE MANNER SET FORTH IN THIS AGREEMENT BY SUCH OTHER METHOD AUTHORIZED
BY APPLICABLE LAW OR COURT RULE.

(D)                                 EACH PARTY SHALL COOPERATE WITH THE OTHER
PARTIES IN MAKING FULL DISCLOSURE OF AND PROVIDING COMPLETE ACCESS TO ALL
INFORMATION AND DOCUMENTS REASONABLY REQUESTED BY THE OTHER PARTIES IN
CONNECTION WITH SUCH PROCEEDINGS, SUBJECT ONLY TO ANY CONFIDENTIALITY
OBLIGATIONS BINDING ON SUCH PARTY.

(I)            JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATION MAY BE
ENTERED INTO ANY COURT HAVING JURISDICTION FOR AN ORDER OF ENFORCEMENT THEREOF.


II.                                       CONTINUED IMPLEMENTATION OF AGREEMENT

(A)                                  DURING THE PERIOD WHEN A DISPUTE IS BEING
RESOLVED, THE PARTIES SHALL IN ALL OTHER RESPECTS CONTINUE THEIR IMPLEMENTATION
OF THIS AGREEMENT.


III.                                    SCOPE OF ARBITRATION

(A)                                  THIS SECTION 15.14 SHALL NOT RESTRICT
EITHER PARTY’S RIGHTS HEREUNDER TO BRING LEGAL ACTION IN ANY COURT HAVING
COMPLETE JURISDICTION, INCLUDING COURTS IN THE STATE OF TEXAS OR ELSEWHERE, TO
ENFORCE ITS RIGHTS IN ITS INTELLECTUAL PROPERTY AND/OR CONFIDENTIAL INFORMATION.

13


--------------------------------------------------------------------------------



15.15.                  WAIVER. 

Unless otherwise provided for, failure or delay on the part of any Party to
exercise any right or privilege under this Agreement shall not operate as a
waiver of such right or privilege nor shall any partial exercise of any right or
privilege preclude any further exercise thereof.  Any waiver by a Party of a
breach of any term or provision of this Agreement shall not be construed as a
waiver by such Party of any subsequent breach, its rights under such term or
provision, or any of its other rights hereunder.


15.16.                  FORCE MAJEURE.

Neither Party shall be liable for any loss, damages or penalty (other than the
obligation to pay money) resulting from a delay in delivery of information or
services as applicable when such delay is due to causes beyond the reasonable
control of such Party including, but not limited to; supplier delay, acts of
God, labor unrest, fire, explosion, earthquake, accidents, acts of public enemy,
war, rebellion, insurrection, sabotage, epidemic, quarantine restrictions, labor
or material shortages, embargoes, failure or delays in transportation, acts of
governmental authorities or judicial action, or material interruption in
telecommunications or utility services.


15.17.                  COUNTERPARTS. 

This Agreement may be executed in any number of counterparts, each of which
shall be an original, and such counterparts together shall constitute one and
the same instrument.  Execution may be effected by delivery of facsimiles of
signature pages, which shall be deemed originals in all respects.


15.18.                  ENTIRE AGREEMENT. 

This Agreement and the other contracts contemplated herein constitute the entire
agreement among all Parties with respect to the subject matters set forth herein
and therein and supersede all prior discussions, notes, memoranda, negotiations,
understandings and all the documents and agreements between them relating to the
same.  All documents, agreements, understandings and correspondence between the
Parties prior to the execution of this Agreement shall, with the exception of
any non-disclosure/confidentiality undertakings, become null and void
automatically when this Agreement enters into effect.

14


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed multiple originals of this
Agreement to be effective as of the day and year noted below.

LONE STAR STEEL COMPANY, L.P.

 

HENGYANG VALIN MPM STEEL
TUBE CO., LTD

 

 

 

By:

/s/ Rhys J. Best

 

By:

/s/ Zhao JianHui

 

(SIGNATURE)

 

 

(SIGNATURE)

 

 

 

Rhys J. Best

 

Zhao JianHui

(PRINT NAME)

 

(PRINT NAME)

 

 

 

Director

 

Chairman/General Manager

(TITLE)

 

(TITLE)

 

 

 

 

 

 

(DATE)

 

(DATE)

 


--------------------------------------------------------------------------------


 

Schedule A

Trademarks

 

TRADEMARKS/Our ref.
No.

 

COUNTRY/
STATES

 

REG./SERIAL NO.

 

TRADEMARK OWNER

 

AEROSEG

 

M120.21

 

USA

 

® 2,348,387 on 05/09/00

 

Fintube Technologies, Inc.

 

 

 

 

 

 

 

 

 

ESCOA

 

M120.28

 

USA

 

® 873,786 on 07/29/69

 

Fintube Technologies, Inc.

 

 

 

 

 

 

 

 

 

KENTUBE

 

M120.29

 

USA

 

®1,023,700 on 10/28/75

 

Fintube Technologies, Inc.

 

 

 

 

 

 

 

 

 

SOLIDFIN

 

M120.26

 

USA

 

® 922,815 on 10/26/71

 

Fintube Technologies, Inc.

 

 

 

 

 

 

 

 

 

ESCOA

 

M120.24

 

Oklahoma

 

® 25,745 on 06/16/93

 

Fintube (Limited Partnership)

 

 

 

 

 

 

 

 

 

KENTUBE

 

M120.23

 

Oklahoma

 

® 25,746 on 06/16/93

 

Fintube (Limited Partnership)

 

 

 

 

 

 

 

 

 

ESCOA

 

M120.30

 

U.K.

 

® 1112613

 

Fintube Technologies, Inc.

 

 

 

 

 

 

 

 

 

ESCOA SOLIDFIN

 

M120.31

 

U.K.

 

® 1112614

 

Fintube Technologies, Inc.

 

 

 

 

 

 

 

 

 

ESCOA

 

M120.202

 

USA

 

® 2,496,305 on 10/09/01

 

Fintube Technologies, Inc.

 

 


--------------------------------------------------------------------------------


 

TRADEMARKS/Our ref.
No.

 

COUNTRY/
STATES

 

REG./SERIAL NO.

 

TRADEMARK OWNER

 

X-ID

 

USA

 

®. 2,727,252 on 06/17/03

 

Fintube Technologies, Inc.

 

 

 

 

 

 

 

 

 

TUBULAR SOLUTIONS FROM THE TUBULAR EXPERTS

 

USA

 

Appl. No. 76/421,819 06/17/02

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

QDOM

 

USA

 

® 3,068,587 on 03/14/06

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

TUBULAR SOLUTIONS

 

USA

 

Appl. No. 76/421,847 06/22/02

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

THE TUBULAR EXPERTS

 

USA

 

® 2,552,909 on 03/26/02

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

THE TUBULAR EXPERTS

 

USA

 

® 2,248,090 on 05/25/99

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

LSS and Design

 

USA

 

® 1,715,004 on 09/15/92

 

Lone Star Steel Company, L.P.

 

 


--------------------------------------------------------------------------------


 

TRADEMARKS/Our ref.
No.

 

COUNTRY/
STATES

 

REG./SERIAL NO.

 

TRADEMARK OWNER

 

H2S-100

 

USA

 

® 1,956,657 on 02/13/96

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

H2S-95

 

USA

 

® 1,805,098 on 11/16/93

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

H2S-90

 

USA

 

® 1,968,712 on 04/16/96

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

STARLOY

 

USA

 

® 983,686 on 05/14/74

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

STARDOM

 

USA

 

® 919,694 on 09/07/71

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

LONESTAR

 

USA

 

® 710,435 on 01/31/61

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

STARWELD

 

USA

 

® 712,386 on 03/14/61

 

Lone Star Steel Company, L.P.

 

 


--------------------------------------------------------------------------------


 

TRADEMARKS/Our ref.
No.

 

COUNTRY/
STATES

 

REG./SERIAL NO.

 

TRADEMARK OWNER

 

S/D

 

Mexico

 

® 474,351 on 09/22/94

 

Lone Star Technologies, Inc.

 

 

 

 

 

 

 

 

 

H2S-100

 

China

 

Appl. no. 4936700 Filed 10/11/05

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

H2S-90

 

China

 

Appl. no. 4936701 Filed 10/11/05

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

H2S-95

 

China

 

Appl. no. 4936699 Filed 10/11/05

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

LONE STAR

 

China

 

Appl. no. 4936703 Filed 10/11/05

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

LSS & Design

 

China

 

Appl. no. 4936705 Filed 10/11/05

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

QDOM

 

China

 

Appl. no. 4936704 Filed 10/11/05

 

Lone Star Steel Company, L.P.

 

 


--------------------------------------------------------------------------------


 

TRADEMARKS/Our ref.
No.

 

COUNTRY/
STATES

 

REG./SERIAL NO.

 

TRADEMARK OWNER

 

STARDOM

 

China

 

Appl. no. 4936716 Filed 10/11/05

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

STARLOY

 

China

 

Appl. no. 4936715 Filed 10/11/05

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

STARWELD

 

China

 

Appl. no. 4936709 Filed 10/11/05

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

THE TUBULAR EXPERTS Class 42

 

China

 

Appl. no. 4936697 Filed 10/11/05

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

THE TUBULAR EXPERTS Class 06

 

China

 

Appl. no. 4936698 Filed 10/11/05

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

TUBULAR SOLUTIONS

 

China

 

Appl. no. 4936702 Filed 10/13/05

 

Lone Star Steel Company, L.P.

 

 

 

 

 

 

 

 

 

TUBULAR SOLUTIONS FROM THE TUBULAR EXPERTS

 

China

 

Appl. no. 4936710 Filed 10/13/05

 

Lone Star Steel Company, L.P.

 

 


--------------------------------------------------------------------------------


 

Schedule B

[Quality Standards]


--------------------------------------------------------------------------------